The tax is void. Taxes in this State must be for government purposes and *Page 259 
to that end may be specific. This tax is not an excise, license, or occupation tax, but a specific tax on a product of agriculture and its assessment not within the police power or any power of the legislature under the Constitution. The tax here involved is not in any sense for government purposes but an unauthorized tax to aid a particular private industry. The act, No. 87, Pub. Acts 1939, authorizing imposition, collection and expenditure of the tax negatives government control or supervision by its following provision:
"SEC. 7. The State of Michigan shall not be liable for the acts of said commission or its contracts. All disbursements shall be limited to the funds collected by the commission, and no member of the commission or any employee or agent thereof shall be liable on the contracts of the commission. All salaries, expenses, costs, obligations, and liabilities incurred by said commission shall be payable only from the funds collected by the commission under this act."
The Florida and California cases, cited by my Brother, are outside the general rule and contrary to the principle involved in the holding of this Court in Michigan Sugar Co. v. AuditorGeneral, 124 Mich. 674 (56 L.R.A. 329, 83 Am. St. Rep. 354), appeal dismissed, 185 U.S. 112 (22 Sup. Ct. 581, 46 L. Ed. 829).
As stated in an annotation to the Florida case in 112 A.L.R. 576, using that case as an example:
"The comparatively few cases taking the view that the encouragement or promotion of an industry as a whole is a public purpose for which the taxing power may be validly exercised all relate to statutes passed in aid of agriculture."
In People, ex rel. Detroit  H. R. Co., v. Township Board ofSalem, 20 Mich. 452, at p. 484 (4 Am. Rep. *Page 260 
400), Mr. Justice COOLEY, in discussing the power of taxation in this State, well said:
"By common consent also a large portion of the most urgent needs of society are relegated exclusively to the law of demand and supply. It is this in its natural operation, and without the interference of the government, that gives us the proper proportion of tillers of the soil, artisans, manufacturers, merchants and professional men, and that determines when and where they shall give to society the benefit of their particular services. However great the need in the direction of any particular calling, the interference of the government is not tolerated, because, though it might be supplying a public want, it is considered as invading the domain that belongs exclusively to private inclination and enterprise. We perceive, therefore, that the term 'public purposes,' as employed to denote the objects for which taxes may be levied, has no relation to the urgency of the public need, or to the extent of the public benefit which is to follow. It is, on the other hand, merely a term of classification, to distinguish theobject for which, according to settled usage, the government isto provide, from those which, by the like usage, are left toprivate inclination, interest or liberality."
In the same case on page 495, Mr. Justice CAMPBELL said:
"Taxation for private purposes is no more legal than robbery for private purposes. And where an enterprise is conducted by private persons for their own private benefit, the public authorities having no control over the expenditure, and no share in the profits, it is a private enterprise and not a public one, whether large or small, and whether profitable or unprofitable. No enterprise can be properly regarded as a public enterprise in which the public has no voice." *Page 261 
If this tax is sustained it opens the door to like legislation in innumerable instances, of which but a few need be mentioned, such as peaches, cherries, strawberries, and potatoes, beans and other vegetables, and the producers will lose their individual rights by forced entry into a combine subjecting them to a tax for advertising purposes in an endeavor to induce purchasers from other States to buy here. The tax of one cent per bushel or two cents per hundred pounds, levied and imposed upon all apples grown in this State, and payable upon shipment, except when sold directly to cider or vinegar plants, is a specific tax. A grower, however, is exempt from the assessment to the amount of 300 bushels but, outside of home use, or sale to cider or vinegar plants, what may the producer do with them?
The State may not levy a specific tax for the stimulation of trade in apples, whether local or interstate, and what it cannot do directly it may not impose for the use and benefit of persons engaged in a private enterprise.
My Brother likens the instant tax to the Federal dole to farmers. There is no analogy for there submission is voluntary and there is no assessment imposed. Such a dole out of taxation would be void in this State. Michigan Sugar Co. v. AuditorGeneral, supra.
The apple of discord seems to be with us still. Mother Eve gave the apple extensive advertising, and we still suffer the imposed penalty.
In mythology we read that the last labor of Hercules was in slaying the sleepless dragon who guarded the golden apples of the Hesperides. We still have golden apples appealing to the sense of sight, and the growers thereof and of other apples *Page 262 
may not be placed within a tax enclosure for advertising purposes.
The act is unconstitutional and void, and the holding to such effect in the circuit court should be affirmed. The matter being of public moment, there will be no costs.
BUTZEL, J., concurred with WIEST, J.